 IN' THE MATTER OF WILSON & CO., INC.,andUNITED CANNERY,AGRICULTURAL, PACKING & ALLIED WORKERS OF AMERICA, LOCALNo. 216Case No. C-1117.-Decided August 7, 1940Jurisdiction:produce packing industry.Unfair Labor PracticesDiscrimination:discharge of employee and refusal to reinstate laid-off employeesfor union membership and activities; charges of, as to one employee, dismissed.Delay in- reinstating previously laid-off employees for union activityhelddiscrimination.Remedial Orders:reinstatement and back pay awarded.Mr. Samuel M. Spencer,for the Board.Mr. James D. Cooney,andMr. Marshal Wiedel,for the respondent.Mr. Harry A. Sellery, Jr.,andMr. Henry J. Fox,of counsel to theBoard.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Cannery,Agricultural,Packing & Allied Workers of America, Local 216,affiliatedwith the C. I. 0., herein called Local 216, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Eighteenth Region (Minneapolis,Minnesota),issued its complaint, dated October 15, 1938, and an amended com-plaint, dated October 25, 1938, against Wilson & Co., Inc.,' Faribault,Minnesota, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingtion 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint and the amendedcomplaint, accompanied by notice of hearing, were duly servedupon the respondent and Local 216.In "respect to the unfair labor practices, the amended, complaint,-as further amended during the hearing, alleged in substance:. (1)_ thatIIncorrectly designated as Wilson & Company,Inc , in the Intermediate Report.26 N. L. R. B., No. 31.273 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince June 1938 the respondent had continued to dominate and inter-fere with the formation and administration of a labor organizationknown as the Employes Club, herein called the Club; (2) that therespondent discriminatorily discharged or refused to reinstate 15named persons because of their union membership and activity;and (3) that the respondent by the foregoing and by other actsinterfered with, restrained and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.The respondent filed an answer, dated October 26, 1938, which, asamended during the hearing, denied that the respondent's businessaffects commerce, within the meaning of the Act, and that the respond-ent had engaged in the alleged unfair labor practices.The answeradmitted that the respondent laid off or otherwise terminated theemployment of the persons named in the complaint and that none ofthem, except Margaret Kolterman, had been employed by the respond-ent since their respective lay-offs, but denied that the lay-offs werediscriminatory.Pursuant to notice, a hearing was held at Faribault, Minnesota,from October 31 to November 2, 1938, before Gustaf B. Erickson, theTrial Examiner duly designated by the Board.The Board and therespondent were represented by counsel and participated in thehearing.Full opportunity bo be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all parties.At the commencement of the hearing the TrialExaminer granted the Board's motion to dismiss the allegations ofthe complaint that the Club was company dominated.During thehearing he granted the Board's motion, to dismiss the complaint asto 2 of the 15 persons named in the complaint.2At the close of thehearing the respondent made several motions to dismiss the complaint,upon which the Trial Examiner reserved his rulings.During thehearing the Trial Examiner made several rulings on other motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On January 6, 1939, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties.Hefound that the respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the Act.He recommended that the respondent ceaseand desist from interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, that itreinstate seven'named persons with back pay,' that it award back paySMrs. Christian Anderson and Mrs Alva Jackson.EMarie Chavie,Ruby Hagen,Lillian Jeno, BeatriceKral,Martin Kral,Pearl Summers,and Edwinweishaar. WILSON& CO., INC.275to four named persons,4 and that the complaint be dismissed as totwo named persons.'On January 30, 1939, the respondent filed exceptions to;thevInter-mediate Report and requested permission to file a brief and To argueorally before the Board.On January 31, 1939, all parties weregranted permission to file briefs, and subsequently were duly notifiedthat the oral argument was set for June 6, 1939.None of the partiesavailed itself of the opportunity to file a brief and none appearedbefore the Board on the day specified to present oral argument.Subsequently the parties were duly notified that the oral argument wasset for April 16, 1940, but none of the parties appeared before theBoard on that date to present oral argument.The Board has con-sidered the respondent's exceptions to the Intermediate Report andfinds them without merit, except as they are consistent with the find-ings of fact, conclusions of law, and order herein.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTWilson & Co., Inc., a Delaware corporation, maintains its principaloffice and place of business in Chicago, Illinois. It owns and operatespacking plants in California, Georgia, Illinois, Iowa, Kansas, Minne-sota, and Oklahoma, and produce packing plants in Alabama, Iowa,Minnesota, Missouri, Oklahoma, Tennessee, and Texas.Through asubsidiary New Jersey corporation the respondent operates about 100branch houses in Eastern, New England, Middle Western, south-western, and southeastern States, distributing and selling the respond-ent's products to wholesale and retail dealers.The iespondent operates a produce packing plant at Faribault,Minnesota, which is the plant involved in this proceeding, where butter,eggs, chickens, and turkeys are processed and prepared for market.For the fiscal year ending in April 1938, the plant processed and pre-pared for the market 1,387,590 pounds of fowl, 824,020 pounds ofturkeys, 1,886,390 dozen eggs, and 4,345,763 pounds of butter.About99 per cent of the fowl, 100 per cent of the turkeys, and 84 per cent of thebutter were purchased within Minnesota.During this same periodabout 80 per cent of the dressed and processed fowl, 84 per cent of thedressed turkeys, and 95 per cent of the processed butter were sold out-sideMinnesota.Of the eggs, 786,273 dozen shell eggs were processedand prepared for the market, of which about 82 per cent were soldoutside-Minnesota, and 1,472,468 pounds of frozen eggs were processedand prepared for the market, of which 62 per cent were sold outsideMinnesota.+Ellen Chappuis,Margaret Kolterman,Thelma Pemrick,and Ann St. Martin.Christian Anderson and Clayton Pettiptece. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE UNIONUnited Cannery, Agricultural, Packing & Allied Workers of America,Local 216, is a labor organization affiliated with the Committee forIndustrial Organization,' herein called the C. I. 0., admitting to mem-bership the respondent's non-supervisory employees at the plant,excluding office employees.III.THE UNFAIR LABOR PRACTICESA. The backgroundAbout late November 1937 a group of the respondent's employeesorganized Local 216.As the result of a campaign for membership,-Local 216 secured a substantial membership among the respondent'semployees.As soon as the organizing efforts of Local 216 began, an-other group of employees, led by Russell Woods, then in charge of thepoultry picking room, and Anthony O'Brien, organized the Club forthe purpose of heading off the membership campaign of Local 216.In a few days, the Club had succeeded in enlisting as members manyof the employees.'The respondent's businessis seasonal,except for the work in thebutter room, where butter is processed and prepared for market andwhere the volume of work is substantially constant throughout theyear.All other departments of the plant virtually suspend operationsfrom December until March of each year.The processing of eggs normally begins early in March and ends latein July.The work in the egg department is of two types: candling,for the purpose of grading the eggs; and breaking, for the purpose ofremoving the egg meat from the shell.After the egg meat has beenremoved, it is churned and prepared for sale in bulk form.The workin the poultry picking room normally beings early in July, as the eggseason slackens, and continues until about Christmas.Shortly beforeThanksgiving and Christmas there are two peak periods each lastingabout 10 days.The work in the poultry picking room consists ofkilling the poultry and removing the feathers.The receiving dock,the feeding station, and the poultry packing room are auxiliary to thepicking room and the volume of work in those departments fluctuatesin accordance with the volume of work in the picking room.Duringthe slack season the egg and poultry departments operate only 1 or 2days a week.InDecember 1937 a committee representing Local 216 conferredwithWilliam J.Wilson, the plant manager, and Maury Hopkins,6Now the Congress of Industrial Organizations.7In the Decision inMatter of Wilson & Cc , Inc.andUnited Cannery Agricultural Packing and Allied Work-ers of America,Local216, etc,26 N L R B , No 32, issued this day, we found that the Club was companydominated. WILSON & CO., INC.277another representative of the respondent.The union committeerequested that the respondent observe seniority in the impendingseasonal lay-offs and in recalling the employees to work thereafter.The respondent took the position that because of the nature of itsbusiness it could not follow seniority strictly, and the parties failed toreach any agreement concerning the procedure to be followed in thelay-offs.Thereafter, about December 22, 1937, the customary sea-sonal reduction in production operations occurred and most of theemployees were laid off.The number of employees decreased fromabout 88 before the lay-offs to 27-in the first week in January 1938.In late January or,early February 1938 Local 216 again conferredwith the respondent regarding the procedure to be followed by therespondent in recalling the employees to work in the spring of 1938.Harvey Clark, then the assistant plant manager, stated that the em-ployees would be recalled as needed.The respondent did not agree,however, to the demand of Local 216 that it recall the employees inaccordance with their seniority.B. The delayed reinstatements and the refusals to reinstateDuring January and February 1938 the number of productionemployees in the respondent's plant, excluding the plant manager,assistant, plantmanager, the general superintendent, and the officeemployees, remained at about 27.During the succeeding months, asthe respondent's business reached its seasonal peak, the number ofemployees on.the pay roll steadily increased.Thus, the respondenthad on its pay roll as many as 39 employees in March, 45 in April,48 in May, 50 in June, 66 in July, 76 in August, and 82 in September.From October 1 to October 20, 1938, the number of employees slightlydecreased to 78. In short, from March to October 20, 1938, therespondent hired new employees or reinstated old employees to fillthe jobs of 55 production workers.So far as the record discloses, of the employees hired during the 1938season, 17, including one member of Local 216, had previously workedfor the respondent,' 3 had worked for the respondent's predecessor,'8Jessie Crandall was employed for 2 weeks in 1937,she was rehired in September 1938.Hubert Ducheneand Anna Gruber were each employed for about 10 days in 1937, Duchene and Gruber were rehired inSeptember and July 1938, respectively. Joseph Fliegel and Esther G. StMartin's previous employmentended in 1934, Fliegel and StMartin were rehired in August and July 1938, respectively.Marie Gruber,Marvin Newkirk, Andrew Paquette, and Harold Swedberg were employed for a few months during the1937 season,Gruber, Newkirk,and Paquette were rehired in July and Swedberg in August 1938.MattThomas' previous employment ended in December 1935; he was rehired in August 1938.Mary Gale, RubyGoar,Mrs Ambrose Hauck, Alfred Hovland, Alfred Moreau, and Odgen Walstrom were employed in the1937 seasonGale was rehired in March, Hovland in June, and Goar, Hanek, Moreau, and Walstrom inJuly 1938Margaret Kolterman was the member of Local 216 who was hired during the 1938 season, beforeOctober 20We shall discuss her case below4 Susie Abelman and Hazel Wheeler's employment by Swift ended about 8 years previously. They wererehired in July 1938.Blanche Dienst's previous employment by Swift ended about 5 years previouslyShe was rehired in July 1938.323429-42-vol. 26-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARD1 had previous experience in the business,10 and 6 had no such expe-rience.11With respect to the previous experience of the remainingemployees hired during 1938, the record is silent, save for the factthat 22 were employed in December 1937 and 34 were not so employed.Thus of the production employees hired during 1938, 6 admittedlyhad no experience, 13 had experience varying from as little as 2 weeksto a few months, and 7 had not been employed in a produce plant forperiods varying from 3 to 8 years.As for the remaining employees,their experience, if any, is not disclosed by the record, except that 22were employed in December 1937, while 34 others, unlike the em-ployees named in the complaint, had not worked during the lastmonth of the 1937 season when the plant operations were at theyearly peak and when the respondent was most in need of employees,except Kolterman whose case we shall discuss below.Had the 34worked for the respondent earlier in the 1937 season, they were laidoff prior to the employees named in the complaint and presumablyhad less seniority or were less desirable as employees to the respondentthan those named in the complaint.With a few exceptions, including Kolterman, Pemrick, and Ann St.Martin, whose cases will be discussed below, the respondent failed in1938 to reinstate any members of Local 216, including the 15 employeesnamed in the complaint. In the light of the respondent's previouspractice of recalling employees each season and the availability of theemployees named in the complaint, it was incumbent upon the re-spondent, we believe, to offer some explanation for its failure to recallor its refusal to reinstate these experienced employees.12The re-spondent, however, offered no such explanation, except as to certainindividual employees noted below, with respect to such failure orrefusal prior to July 1938.About July 1, 1938, Woods was appointedgeneral superintendent of the plant with responsibility for the entireproduction of the plant and full authority to hire and discharge.We have observed that Woods, as head of the poultry picking depart-ment, was instrumental in the formation of the Club as a bulwarkagainst the organization of the employees by Local 216.Woodstestified that shortly after his promotion in July, various members ofthe Club threatened to strike should the respondent reinstate any11MadelineWalbrock's previous employment in a poultry processing plant ended at least 4 years priorto her hiring by the respondent in September 1938.11Mrs John Hunt, hired in July 1938,Elsie Ahlman,Donald Hoban,and Mary Frances Wheeler, hiredin August 1938;and Mrs. VernesKruze and Edward Schultz, hired in October 1938.12Cf.Montgomery Ward & Co v. National Labor Relations Board,107 F (2d) 555(C. C. A. 7),mod'gand enf'gMatter of Montgomery Ward & CompanyandReuben L:tzenberger et at.,-9 N.L. R. B. 538, where;in an analogous situation,the Court statedThis mfeience of discriminatory discharge leaves it up to the employer to give an adequate"explana-tion of the discharge,"even though the burden of proof remains on the Board, since it is obvious thatthe reasons of the discharge"lay exclusively within its knowledge."NationalLaborRelations Boardv. Remington Rand, Inc ,94 F. (2d) 802, 871, 872. WILSON & CO., INC.279members of Local 216.Denying any antipathy to Local 216, Woodstestified:After all these complaints began coming to me, I made up mymind that I needed these people [members of Local 216] andjust as soonas the feeling down here [in the plant] quieted downand I felt it was safe to put these folks back to work, withouthaving a strike on my hands, I was going to do so.Through Woods, the respondent thus admitted that it discriminatedwith respect to the hire and tenure of employment of members ofLocal 216.We need not decide whether the respondent was seriouslyconcerned about the strike threats of several Club members.13Eventhough induced by the attitude of the Club, the threats of economicreprisals by a rival labor organization do not excuse such unlawfuldiscrimination."In the light of the respondent's admission of itsintention to discriminate against certain employees because of theirunion membership, we turn to a consideration of the respondent'srefusal to reinstate the employees named in the complaint. 'Margaret Kolterman.Kolterman was hired by the respondent inthe summer of 1936 and worked as a ruffer in the picking room untilthe seasonal lay-offs in December 1936. She returned to work in thepicking room in July 1937 and was laid off on December 22, 1937.Kolterman joined Local 216 on December 1, 1937, was elected thesecretary of Local 216, and wore her union button at work.Kolterman applied for reinstatement in June 1938 and was toldthat she would be recalled when production increased. She was re-instated in September or early October 1938 and shortly thereafterjoined the Club upon the urging of many employees.lb At the timeof her reinstatement Woods explained to her, "We need some of ourexperienced help down here . . ."In Woods' opinion Kolterman was a "very good worker."At thehearing he explained that he nad determined to reinstate Koltermanas soon as itwas possible to do so without causing the other employeesto strike.He selected Kolterman as the first person to be reinstated,as he thought that she was "on the quiet side" and not "aggressive"and that therewas "lesshard feeling against her than the rest" ofthe members of Local 216.When Kolterman first returned to work13 It should be noted, in this respect,that in the Decision inMatter ofWilson&Co , Inc.andUnitedCannery Agricultural Packing and AlliedWorkers of America,Local 216,etc ,Case No.C-863, issued thisday, we have found that the respondent dominated the formation and administration of the Club. It isdoubtful, under the circumstances,that the respondent would have feared reprisals from the organizationthat it had created and controlled.iiNationalLaborRelations Board v.StarPublishingCo., 97 F.(2d) 465(C. C A. 9), enf'gMatter of StarPublishingCompanyandSeattleNewspaper Guild Local No.82, 4 N. L. R. B 498,Matter of Trawler MartsStella, Inc.andAmerican Communications Association,12 N. L. R. B. 415.13 In response to her inquiry at the time of her reinstatement,Woods told Kolterman that she wouldnot be required to join the Club.'Woods made the same response to a similar inquiry by Ann St Martin,whose reinstatement is discussed below. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDin 1938 several employees refused to speak to her. ' Woods estimatedthat the "feeling" against Kolterman disappeared about' a weekafter her reinstatement.As we have noted above, by September 1938 the respondent hadincreased its force by some 55 employees.The respondent did notshow that any of the employees thus hired had more experience orwere more efficient than Kolterman.Moreover, by August 1938the respondent had hired three inexperienced chicken pickers. It isplain that the respondent delayed her reinstatement because-6f herunion membership.We find that the respondent, by delaying the 'reinstatement ofKolterman, discriminated in regard to her hire and tenure of employ-ment, thereby discouraging membership in Local 216 and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.Kolterman has had no earnings since her lay-off on December'22, 1937.Thelma Pemrick.Pemrick was hired by the respondent on July 7,1937, and worked in the poultry picking department until she waslaid off on December 22, 1937. She joined Local 216 in late Novem-ber or early December 1937 and wore her union button at work.Pemrick applied for reinstatement about July 11, 1938, and wastold that she would probably be reinstated in about 2 weeks.On,October 25, 1938, Pemrick was notified by the respondent to returnto work, and on the following day she was reinstated.Woods explained that he had not previously reinstated Pemrickbecause in his opinion she was a slow worker, and "up until that timeI could get better pinners-could get betters pickers than she was."On October 31, 1938, several days after her reinstatement, Pemrickobserved Edwin Magadanz, then the head of the poultry picking room,showing a new employee how to pick chickens.Presumably Pemrick'swork during the 1937 season had been satisfactory to the respondent.In view of the respondent's admitted reluctance to reinstate membersof Local 216, and its employment of at least six employees withoutany experience in a produce plant, we do not attach any weight to therespondent's contention that it did not reinstate Pemrick until October1938 because it could secure more satisfactory employees.We find that the respondent, by delaying the reinstatement ofPemrick, discriminated in regard to her tenure of employment,thereby discouraging membership in Local 216 and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Pemrick had no earnings during her lay-off.Ann St. Martin(Mrs.Albert).St.Martin was hired by therespondent in July 1936 and worked as a chicken picker until Decem- WILSON & CO., INC.281her 1937.She once overheard Woods state to Erickson, the formergeneral superintendent, that.ifWoods had two more employees asable as St. Martin, Woods could dispense witli'half his crew.Woodsdid not deny making this statement.We find that the respondentrecognized St.Martin as one of its more efficient employees.OnDecember 27, 1937, Woods laid , her off, stating that he would notifyher when to report again for work. St. Martin had joined Local216 about December 1, 1937, and wore her union button at work.St.Martin twice telephoned the respondent's office in January1938 to ask when she should report for work.The person answeringthe telephone told her that there was no work available and to inquireagain at a later date.On October 25, 1938, St. Martin was summonedto the plant; where Woods asked, her if she wished to work for respond-ent.Woods advised her that although she would be "pestered" tojoin the Club, she need not do so. St. Martin asked why she hadnot previously been recalled.Woods replied that "it was not hisfault" that as good a worker as she had not been previously recalled.16St.Martin returned to work on October 27, 1938.Woods testified at the hearing that he wished "to gradually workthese people [the members of Local 216] back in, there," that therespondent needed them, and that as soon as the "feeling" created bythe recall of Kolterman had "quieted down" he had recalled St.Martin.Many less able employees, including several new and in-experienced chicken pickers, were hired before St. Martin was rein-stated.It is plain that respondent failed to reinstate her prior toOctober 27, 1938, because of her membership in Local 216.We find that the respondent, by delaying the reinstatement ofSt.Martin, discriminated in regard to her tenure of employment,thereby discouraging membership in Local 216 and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7. of the Act.St.Martin had no earnings during her lay-off.Ernest Pearl Summers.Summers was hired by the respondenton April 5, 1937.He worked in the egg breaking room until July1937, carrying eggs to and from the breaking table, carrying eggwhites to the separator, mixing egg yolks and other materials in thechurn, operating the churn, carrying eggs to the freezers, and per-forming the other types of work in the egg breaking room, except theoperation of the testing machine.When the egg breaking roomclosed in July 1937, Summers was transferred to the packing roomtomake boxes.About December 17, 1937, Clarence, St. Martin,the head of the poultry packing room, told him that he was laid offuntil business increased.1E It should be noted that St Martin's home is plainly visible from the plant and that woods caused herto be summoned to the plant within 10 minutes after Lee Loevinger, an attorney for the Board, bad lefther home after an interview respecting the charges herein 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDSummers was one of the first employees to join Local 216 andshortly thereafter was elected its president.He wore his union buttonat work and was one of the representatives of Local 216 at the con-ferences with the respondent in December 1937.Summers applied to the respondent for reinstatement in Marchand again in April 1938. In March Wilson told Summers that hewould be recalled as soon as business warranted. In April SummerstoldWilson that he understood that the egg breaking room had justbegun to operate and that he was the first or second employee inseniority in the breaking room.Wilson replied that the breakingroom had not yet begun to operate, and that the respondent wouldrecallSommers as soon as business increased. Although therespondent operated the egg breaking room and the packing room in1938, it did not recall Summers to work in either room.As noted above, by March 1938 the respondent had hired about 11additional employees and by April 1938 about 18 additional employees.By July 1938, when the poultry packing department began to operate,the respondent had hired about 39 additional employees.Woodsstated that Summers was a "very good worker." The respondentdid not show that any of the employees thus hired or thereafter hiredhad more experience or were more efficient than Summers. It isplain that the respondent refused to reinstate him because of his unionmembership and activity.We find that the respondent, by refusing to reinstate Summers,discriminated in regard to his tenure of employment, thereby dis-couraging membership in Local 216 and interfering with, restraining,and coercing its employees in' the exercise of the rights guaranteedin Section 7 of the Act.Summers has received a wage of about $12 per week from theW. P. A. since May 1938.His average weekly wage while employedby the respondent was about $19 per week.Marie Chavie.Chavie was hired by the respondent about July 4,1936, and worked in the picking room.Except for a short lay-off inJuly 1936 and the seasonal lay-offs during the slack seasons she wascontinuously employed until she was laid off on December 22, 1937.Chavie joined Local 216 about December 1, 1937, and wore her unionbutton at work. She was a member of the union committee whichconferred with the respondent in December 1937.At the time of her lay-off Chavie was instructed to "keep in touch"with the respondent.Accordingly, about December 27, 1937, shetelephoned the respondent's office to inquire when she should reportfor work and was told that she was not on the list of those who wereto be called back to work.17 In January or February 1938 she applied11For the slack season starting at Christmas 1937, the respondent changed its previous system of recallinga large number of the employees for only a few hours of work each to a system under which a small numberof employees received substantially steady employmentWe do not and that the respondent effected thischange for the purpose of discriminating against the members of Local 216. WILSON & CO., INC.283to Erickson for reinstatement.He told her that her services were notthen required, but that as soon as work was available the respondentwould recall her.About August 12, 1938, she again applied for work,stating to Woods that the respondent had hired many new employeesand that she wanted her job back.Woods told her that the respondentdid not then need any additional employees, but that the respondentwould recal] her when it had need of her services.Chavie was neverrecalled to work.At the hearing Woods stated that Chavie was a "very good worker,"and that he would recall her "just as soon as that feeling quiets down."As noted above, by August 1938 the respondent had hired approxi-mately 47 additional employees.The respondent did not show thatany of the employees thus hired or thereafter hired had more experienceor were more efficient than Chavie.Moreover, by August 1938, therespondent had hired three inexperienced chicken pickers.It is plainthat the respondent refused to reinstate Chavie because of her unionmembership and activities.We find that the respondent, by refusing to reinstate Chavie,discriminated in regard to her tenure of employment, thereby discour-aging membership in Local 216 and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.Chavie has had no earnings since her lay-off.Edwin C. Weishaar.'$Weishaar was first hired by the respondentin the summer of 1935, working as a car unloader and poultry packer.He was laid off at the end of the 1935 season.During the 1936 seasonhe worked as a poultry packer from June'until November when he quithis job.He applied for work in June 1937 and went to work as a poul-try packer.Clarence St.Martin laid him off about December '17,1937, stating that there was no more work available.Weishaarjoined Local 216 about December 10, 1937, and wore his union buttonat work.Late'in January or early in February 1938 Weishaar asked Wilsonwhen he would be recalled to work.Wilson told him that the respond-ent would first recall the senior employees, that there might not bework until March or July 1938, and "From now on . . . I will takecare of it and I will see that you go back in order."Weishaar wasnever recalled.The respondent claimed that Weishaar was a slow worker, althoughgood, and,that in his place it employed a better worker.Woodsrelied on a report from an unidentified person in concluding that'Weishaar was a slow worker.We are satisfied that his alleged slow-18Referred to in the Intermediate Report as"Wisehart." 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDness was not the reason for the respondent's refusal to reinstate him.As noted above,,by July 1938 the respondent had hired about 39 addi-tional employees.Weishaar had been a satisfactory employee for the3 previous seasons, during which he was never warned that he was aslow worker.We conclude that the respondent refused to reinstatehim because of his union membership.We find that the respondent,by refusing to reinstateWeishaar,discriminated in regard to his tenure of employment,thereby dis-couraging membership in Local 216 and interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.After he was laid off, Weishaar worked about 3 weeks in a canningfactory in August 1938, earning$40 to $45.His average weeklywage while employed by the respondent was about $19.Ruby Hagen.Hagen was hired on November 16, 1936, as a turkeypicker.She also worked as a chicken picker before her lay-off earlyin December 1937. She was subsequently recalled for one day's workon December 22, 1937. She joined Local 216 during the first week ofDecember 1937.When Hagen was laid off on December 22, 1937, a group of employ-ees, including Hagen, asked Erickson when they should again reportfor work.He told them that the respondent would notify them whenthey were needed.When Hagen telephoned the respondent's. officeon December 27, 1937, one Gan, the office manager, asked her name.He then told her, "Your name,isn't on the list," but added that if shecalled later the respondent might have work for her.19On July 11,1938, she applied to the respondent for reinstatement.Woods toldher that several persons had been applying for work, that there wasnot much work,and that as soon as work increased,he would recallher.Hagen was never recalled.Woods testified that Hagen was a "very good worker." On atleast two occasions he commended her as an employee.As notedabove, by July 1938 the respondent hired about 39 additional employ-ees, and thereafter it hired admittedly inexperienced chicken pickers.Hagen had experience in this work and the respondent did not showthat any of the employees hired by July 1938 or thereafter had moreexperience or were more efficient than Hagen.It is plain that the re-spondent refused to reinstate her because of her union membership.We find that the respondent,by refusing to-reinstate Hagen, dis-criminated in regard to her tenure of employment,thereby discourag-ing membership in Local 216 and interfering with, restraining, andcoercing its employees in the exercise..of the rights guaranteed inSection 7 of the Act.10 See footnote17, supra WILSON & CO., INC.285After she was laid off, Hagen worked about 63 weeks in a canningfactory, earning about $80.Her average weekly wage while employedby the respondent was about $14.Lillian Jeno.Jeno was hired by the respondent on July 6, 1937,and worked as a chicken picker until she was laid off on December22, 1937. She joined Local 216 about the first week in December 1937and wore her union button at work.When she applied in person to the respondent for work aboutDecember 27, 1937, Jeno was asked her name.After she had given it,she was told that her name was not on the list and that only a fewpersonswould be employed during the winter months.20 AboutFebruary 16, 1938, she asked Woods far reinstatement as an eggbreaker, since egg breaking was the first work of the season.21Woodstold her that she "had as good a chance as any" and that he wouldnotify her when work started in the egg breaking room. She wasnever recalled to work in the egg breaking room or in the pickingroom.Woods claimed that Jeno was a poor pinner, that he had unsuccess-fully attempted to train her as a ruffer, and that in-her place he hadhired another person, whom he did not identify at the hearing. Inview of this fact and the fact that Woods told Jeno that he wouldnotify her when work started, we are of the opinion that Jeno'sallegedly unsatisfactory work was not the real reason for the respond-ent's refusal to reinstate her.As noted above, by March 1938, whenthe egg breaking season began, the respondent had hired about 11employees; by July 1938, when the poultry picking season began, therespondent had hired 39 additional employees.We agree with theTrial Examiner and find that during the 1937 season the respondenthad never warned Jeno that she was unsatisfactory as a chickenpinner or ruffer. It is plain that the respondent refused to reinstateher because of her union membership.We find that the respondent, by refusing to reinstate Jeno, dis-criminated in regard to her tenure of employment, thereby discourag-ing membership in Local 216 and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.Jeno received a wage of about $12 per week from the W. P. A.When employed by the respondent, she earned $14.40 for a fullweek's work.Martin Kral.Kral was hired by the' respondent on May 4, 1937,working in the egg breaking room.He was subsequently transferredto work as a truck driver and at the time of his lay-off in December1937, he was working in the packing room as a scaler, weighing10 See footnote17, supra.20From the record it appears that Jeno may also have applied to the respondent for work in July 1938. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDpoultry before it was placed in boxes.Kral joined Local 216 inDecember 1937 and wore his union button at work.He was a memberof the union committee which conferred with the respondent inDecember 1937.About July 5, 1938, Kral and his wife, Beatrice, applied to therespondent for reinstatement.Woods told them that the respondent"would keep them in mind" as applicants for work.Kral was neverrecalled.At the hearing Woods claimed that Clarence St. Martinhad reported that Kral was an unreliable and unsatisfactory worker,that for 2 days he had not reported for work when needed, and thaton the third day he -reported for work with a "hangover."Kraldenied Woods' accusation that he had taken sick leave without noticeor that he had ever reported for work after he had been drinking.The respondent did not call St. Martin as a witness or introduce anyevidence to show that Kral had been absent from work for more thanone day.We accept Kral's testimony as correct.As noted above, byJuly 1938 the respondent had hired about 39 additional employees.During the 1937 season the respondent had never warned Kral that hewas an unsatisfactory employee. It is plain that the respondentrefused to reinstate him because of his union membership and activity.We find that the respondent, by refusing to reinstate Martin Kral,discriminated in regard to his tenure of employment, therebydiscouraging membership in Local 216 and interfering with, restrain-ing, and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act.Kral received a wage of about $12 per week from the W. P. A. inthe summer of 1938.. He is now employed in a local woolen mill atabout $14,or $15 per week and his hours of work are from noon until8 p. in.While in the respondent's employ his average weekly wagewas $18 to $20 and his hours of work were from 7.a. in. until 4 p. in.Beau ice Kral.Kral was hired by the respondent about August1937 and worked in the picking room until she was laid off aboutDecember 22, 1937. She joined Local 216 in December 1937 andwore her union button at work. -Late in December 1937 Kral telephoned the respondent's- officeto ask when she should report for work and was told that her name wasnot on the list of persons who were to work.22As above stated, aboutJuly 5, 1938, Kral and her husband applied for reinstatement.Woodstold them that the respondent did not need additional employees atthat time, but that he would "keep them in mind" as applicants forwork.Kral was never recalled.I.-Woods claimed that Kral was a poor worker -and that he, hadsecured better workers.Kral's work had never been criticized.andWoods did not specify at the hearing the respects in which her work22 See footnote17, supra. 'WILSON &,-CO., 'INC.287was not satisfactory to the respondent.'As noted abova, by July 1938the respondent had hired about 39 additional employees. 'In-view.ofthese facts'arid'the 'respondent's admitted intention to refuse-reinstatement to'meriibers of Local 216, we are of the opinion that herallegedly unsatisfactory work was not the real reason for the resp'on-;dent's refusal.to 'reinstate her.We find that the respondent refused-to reinstate Kral because of her union membership.We find that the respondent, by refusing to reinstate BeatriceKral; discriminated in regard to her tenure of employment, therebydiscouraging membership in Local 216 ^and-interfermg with, restrain-ning, and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act.Kral has had no earnings since her lay-off in December 1937.Ellen Chappuis.-Chappuis21 was hired by the respondent aboutOctober 20, 1937, as,a'chicken picker.She was laid off on DecemberChappuis, joined Local 216 in December 1937 and woreher union button at work.When she applied to the respondent for work by telephone on1938, the latter told her that he then had "a full crew," but that therespondent would need more employees later and he would recall her.She was not recalled.Following arrangements made one or two months previously,Chappuis moved ;to a farm on October 8, 1938.About October 28,1938, she received by.mail a note from the respondent and signed byWoods as follows: - "Please report for work as soon as possible ifyou care to work."Woods explained that he,had not rehired Chap-puis because he,did not consider her a good worker and also suggestedthat the respondent had not reinstated her because of her slight weight.Her work was, never criticized.The respondent's subsequent effortsto reinstate her indicate that she was a satisfactory employee andshowed that it attached no importance to her weight.As noted above,by July 1938 the respondent had hired about 39 additional employees.Thereafter it also hired six inexperienced chicken pickers.Underthe 'circumstances and in view of all the evidence, we do not creditthe respondent's explanation for its refusal to offer her reinstatement,prior to 'October 1938.-We think that the respondent refused toreinstate her because of her union membership.We find that the respondent, by delaying to offer. reinstatement toChappuis, discriminated in regard to her tenure of employment; therebydiscouraging membership in Local 216 and interfering with; restraining,23Referred to in the Intermediate Report as"Chappins:"- '21See footnote17, supra.-,-;. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDand coercing its- employees in the exercise of the rights guaranteed in-Section 7 of the Act.Chappuis has had no earnings since her lay-off in December 1938.Until she moved to the farm she desired to be reinstated, but she doesnot now desire reinstatement.ChristianAnderson.Anderson was hired by the respondent onJuly 6, 1936, as a feeder in the feeding station of the poultry depart-ment.He was laid off at the end of the 1936 season and reinstated inAugust 1937.He was again laid off on November 19, 1937.Andersonjoined Local 216 before his lay-off in 1937.Anderson applied for reinstatement in March 1938, about threemonths before the respondent customarily began to operate thepoultry department.Woods told him that his services were not thenrequired but that as soon as the poultry department resumed operation,the respondent would recall him.Normally the respondent employsabout 9 to 12 feeders in the feeding station.Anderson was fourth inseniority among the feeders.In his Intermediate Report the Trial Examiner found that "theevidence indicates that Anderson's employment was casual and moreto his convenience than to the need of the respondent," and that he"made no serious application for employment after his lay-off."Wedo not agree with the Trial Examiner's findings respecting Anderson.As indicated above, Anderson had been employed by the respondentduring the two seasons prior to 1938 in'a capacity normally requiredby the respondent in the operation of its business; moreover he hadmore seniority than many of the other feeders.There is no evidencein the record that either Anderson or the respondent considered hisemployment as casual, and, as we have observed, in accordance withthe respondent's practice, he had been recalled to work by the respond-ent - in 1937. In view of the respondent's custom of notifying em-ployees when to return to work, Anderson's application for reinstate-ment 3 months prior to the commencement of the 1938 season atteststo the sincerity of his desire to return to work.We are satisfied fromall the evidence, and particularly in view of.the respondent's expressedintention of refusing to reinstate members of Local 216, that the re-spondent refused to reinstate Anderson because of his membership inthat labor organization.We find that the respondent, by refusing to reinstate Anderson,discriminated in regard to his tenure of- employment, thereby discour-aging membership in Local 216 and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.-Anderson has been employed by the W. P. A. at a weekly wage of$17.32 since May 10, 1938.While in the respondent's employ, hisaverage weekly wage was about $19. WILSON & CO., INC.289C.The dischargesClayton Pettipiece.Pettipiecewas hired by the respondent onMarch 1, 1937, to make egg cases.He was laid off in the second weekin December 1937 and thereafter joined Local 216.About March 1,1938, Pettipiece worked for 3 days for the respondent making eggcases.On the third day he wore his union button at work.ThatnightWoods laid him off, stating that the respondent had sufficientegg cases on hand.Pettipiece claimed that his employment in earlyMarch 1938 was his last.The respondent showed, however, that itsubsequently employed him during the week ending March 17, 1938.He was then discharged as an unsatisfactory employee.In view of his employment during the 1938 season and subsequentto his affiliation with Local 216, we agree with the Trial Examiner andfind that the record does not support the allegations of the complaintthat Clayton Pettipiece was discriminatorily discharged in March 1938.Mrs.Wilfred Caron.25Caron was hired by the respondent as aturkey picker during the 1936 and 1937 seasons. She was laid offabout Christmas 1937. In January 1938 Caron designated Local216 as her bargaining representative and attended one of itsmeetings.For a week in July 1938 Caron applied daily for reinstatement.The respondent reinstated her later in July 1938, immediately of ter shenotified Woods that she had abandoned her affiliation with Local 216.Thereafter she worked for a period of 2 weeks as a chicken pinner.On the last day of that period, in the presence of several employees,she remarked to Mrs. Charles Headline, a fellow employee, "I wishthe C. I. O. would get down here [at the plant] so I would not have towork so hard."That same evening Floyd Dunaway, her supervisor,notified Caron that she was laid off, 'but that she would be recalledto work in a few days.The respondent did not thereafter recall herfor employment.The respondent contended that Caron's work was unsatisfactory.Woods testified that after Caron had been employed for 4 or 5 days inJuly 1938 reports came to him that her work was not satisfactory.At the hearing he did not identify the person who reported to himCaron 's allegedly unsatisfactory work.Woods further testified thathe watched her at work during one day, and notified her at the endof the day that she would be discharged if her work did not improve.According to Woods, she was discharged as unsatisfactory a few dayslater.Caron denied that her work had ever been criticized.She explainedthat on two occasions during her employment in 1938, Dunaway25Although Caron was not named in the complaint, the issue of her discharge was litigated at the hearing.In his Intermediate Report the Trial Examiner, while not recommending Caron's reinstatement, found thather discharge,among other matters, demonstratedthat "the respondent deliberately refused to employC. I. 0. employeesbecause oftheir membership in the Union" (Local 216). See footnote 29,2nfra. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstalled a new system of work in the picking room.Each pickernormally removes all the feathers from the carcass of a fowl.Onthe two occasions in question Dunaway abandoned this procedurefor one whereby two pickers were assigned to remove the feathersfrom a particular portion of the carcass, except for the portion assignedto Caron.She alone was assigned to remove the feathers from a largerportion of the carcass and one containing more feathers than the otherportions of the carcass which were assigiied,,,to a pair of pickers.At the hearing Caron explained that she was unable to pull as manyfeathers as the pickers who were assigned to work in pairs.Accord-ing to Caron, Dunaway's first experiment in having the feathersremoved in this manner was unsatisfactory and he abandoned itafter a trial of one day.On the last day of Caron's employment,about a week after the experiment referred 'to above,, Dunawayagain utilized the new system.The respondent did not call Dunawayas a witness or otherwise seek to controvert Caron's testimony withrespect to the inovation described above.We find that Caron's testimony is substantially correct; that herwork was not criticized, and that when she was laid off, she was.notified that she would be recalled shortly.Although Woods deniedthat Caron's remark about the C. I. O. had been reported to him,we do not credit his denial or his testimony that Caron was an unsat-isfactory employee.bers of Local 216, and the fact that her employment was terminatedon the same day that she expressed her approval of the C. I. 0., webelieve that the respondent by purporting to lay her off sought thusto rid itself of a proponent of Local 216.We find that the respondent's discharge of Caron in July 1938in the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII B and C above, occurring in connection with the operations ofthe respondent described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.THE REMEDYlabor practices, we will order that it cease and desist therefrom andthat it take certain affirmative action designed to effectuate the policiesof the Act. 291We have found that the respondent, in violation of the Act, dis-criminatorily delayed the reinstatement of Kolterman, Pemrick, andSt.Martin, refused to consider for reinstatement Anderson, Chavie,Hagen, Jeno, Beatrice Kral, Martin Kral, Summers, and Weishaar,discharged Caron, and delayed the offer of reinstatement to Chappuis.Since Chappuis does not desire reinstatement, we shall not order therespondent to offer her reinstatement.Since Kolterman, Pemrick,and Ann St. Martin have already been reinstated, our reinstatementorder as to them shall be limited to the restoration of their seniorityand'other rights and privileges.With respect to Anderson, Caron,Chavie,Hagen, Jeno, Beatrice Kral, Martin Kral, Summers, andWeishaar, we shall order the respondent to offer them reinstatement,withoutloss oftheir seniority and other rights and privileges, in themanner more fully described below.Summers and Martin Kral had been employed in the egg depart-ment:Although seasonal operations began in that department inMarch, 1938, male employees were not hired or reinstated to meet theincreased production therein during the 1938 season.But Summersand Martin Kral had also worked in the poultry packing departmentduring the 1937season, ashad Weishaar.Anderson had worked inthe poultry feeding station, a department auxiliary to the poultrypoultry department and departments auxiliary to it began in July1938.During the week ending July 8, 1938, new male employeeswere hired and old male employees were reinstated in the poultrydepartment.Had the respondent not engaged in the unfair laborpractices, it is clear that Anderson,Martin Kral, Summers, andWeishaar would have been reinstated before any new male employeeswere hired, and would have been considered for reinstatement alongwith the respondent's old male employees who were reinstated whenthe 1938 poultryseasonbegan.26We shall therefore order the re-spondent to offer reinstatement to Anderson, Martin Kral, Summers,and Weishaar,' dismissing if necessary to provide them with employ-ment all new male employees hired in the poultry department duringthe week ending July 8, 1938, the week in which the respondent en-gaged in the unfair labor practices by refusing to consider the fournamed employees for reinstatement, and any new male employeeshired thereafter.Chavie, Hagen, Jeno, Beatrice Kral, and Caron 27 had been- em-ployed in 'the poultry picking room. Seasonal operations in thepoultry department began in July 1938 and by the week ending July 8," By "new employees"we mean persons who were hired by the respondent for the first time in July 1938,or persons who had not been in the respondent's employ during the last month of the 1937 season when theplant operations were at the yearly peak and when the respondent was most in need of employees.27Although Caron was discharged in July 1938,in view of the nature of our reinstatement order as indi-cated below,she may be considered along with the other female employees who were refused reinstatement. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARD1938, new female employees had been hired or old female employeesreinstated to positions in the poultry picking room:Had the re-spondent not engaged in the unfair labor practices, Chavie, Hagen,Jeno, and Beatrice Kral would have been reinstated before any newfemale employees were hired and would have been considered forreinstatement along with the respondent's old female employees whowere reinstated during the week ending July 8, 1938, and thereafter.With respect to Caron, she would have continued to work in July1938 and thereafter, if the respondent had not discriminated againsther.We shall therefore order the respondent to offer reinstatementto Chavie, Hagen, Jeno, Beatrice Kral, and Caron'21 dismissing, ifnecessary to provide them with employment, all new female em-ployees hired in the poultry picking room during the week endingJuly 8, 1938, and any new employees hired thereafter.In cases where we have found that there was discriminationagainsta certain employee, we have ordinarily ordered the offending employertomake the employee whole with back pay, this being an amountequal to the amount he would have earned with the employer fromthe date of the discrimination to the date of reinstatement, pursuantto our order, less his net earnings 29 during the same period.Theobjective is to restore the situation, as nearly as possible, to thatwhich would have obtained but for the illegal discrimination.We are unable to determine the precise dates upon which Anderson,Chappuis, Chavie, Hagen, Jeno, Beatrice Kral, Martin Kral, Kolter-man, Pemrick, Ann St. Martin, Summers, and Weishaar would havebeen reinstated had the respondent considered them for reinstatementon a non-discriminatory basis.Of Chappuis, Chavie, Hagen, Jeno,Beatrice Kral, Kolterman, Pemrick, and Ann St. Martin, any two ofthem might have been reinstated in place of the two new femaleemployees hired during the week ending July 8, 1938, in the poultrypicking department, and similarly, of Anderson, Martin Kral, Sum-mers, and Weishaar, any two of them might have been reinstated inplace of the two new male employees hired during the week endingJuly 8, 1938. Since it rests upon the respondent "to disentangle theconsequences from which it was chargeable from those from which itwas immune," 30 and since any of the employees might have been rein-28See footnote 27,supra28By "net earnings" is meant earnings less expenses,such as for transportation, room, and board, incurredby an employee in connection with obtaining work and working elsewhere than for the respondent, whichwould not have been incurred but for the unlawful refusal to reinstate them and the consequent necessity,of their seeking employment eslewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhoodof Carpenters andJoinersof America,Lumber and Sawmill tiVorkers Union, Local 2590,8 N. L R.B. 440.Monies received for work performed upon Federal,State, county,municipal or other work-relief projectsare not considered as earnings,but, as provided below in the Order, shall be deducted from the sum due theemployee, and the amount thereof shall be paid over to the appropriate fiscal agency of the Federal,State,county, municipal,or other government or governments which supplied the funds for said work-reliefprojects.iiNationalLaborRelations Board v Remington Rand, Inc , et at ,94 F(2d) 862,certdenied 304 U S.576, enf'g as modMatter of Remington Rand, IncandRemington Rand Joint Protective Board, etc ,2N. L.R B. 626.a WILSON & CO., INC.293stated during the week ending July 8, 1938, we shall order, the respond-ent to make the above-named employees whole for any losses of paythey may have suffered by reason of the respondent's discriminationagainst them by payment to each of them of a sum of money equalto the amount that he would have, earned from the week endingJuly, 8, 1938, to the date of the offer of reinstatement, less his netearnings during said period, except in the case of Anderson.We havepreviously held in cases where the Trial Examiner in his IntermediateReport recommended a dismissal of the complaint on the merits, thatthe respondent could not have been expected,to reinstate an employeeon the basis of such recommendations." Since in his IntermediateReport the Trial Examiner recommended that the complaint be dis-missed as to Anderson, we will not require the respondent to awardhim back pay for that part of the period extending from January 6,1939, the date of the Intermediate Report, to the date of this Decisionand Order.We shall also order the respondent to make Caron whole for anyloss of pay which she may have suffered by reason of the discriminationagainst her by payment to her of a sum of money equal to that whichshe would normally have earned as wages from the date of the respond-ent's discrimination against her in July 1938 to the date of the offerof reinstatement, less her net earnings during said period.32Since we have found that Clayton Pettipiece was not discrimina-torily discharged, we will dismiss the complaint as to him.Upon the basis of the foregoing findings of fact, and upon theentire record in the proceeding, the Board makes the following:CONCLUSIONS OF LAW1.United Cannery, Agricultural, Packing & AlliedWorkers ofAmerica, Local 216, is a labor organization, within the meaning ofSection 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Christian Ande^son, Ellen Chappuis, Marie Chavie, RubyHagen, Lillian Jeno,Margaret Kolterman, Beatrice Kral, MartinKral, Thelma Pemrick, Ann St. Martin, Pearl Summers, and EdwinC.Weishaar, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section ,8 (3) of the Act.31CfMatter of E R Hafelfinger Company,IncandUnitedWall PaperCrafts of North America, LocalNo 6, 1 NL R B.760, and subsequent cases32 SeeFortWayne Corrugated Paper Company v. National Labor Relations Board,IllF.(2d) 869 (C. C.A 7), enf'gMatter of FortWayne Corrugated Paper CompanyandLocal No.182, International Brotherhoodof Pulp, Sulphite,and PaperMillWorkers,14N. L. R. B. 1; ofNational Labor Relations Board v.PiquaMunising Wood ProductsCo , 109 F (2d) 552 (C C A 7), enf'gMatterof Piqua Munising Wood ProductsCompanyandFederal LaborUnion18787, 7 N. L R B: 782;NationalLicoriceCompany v.National LaborRelations Board,60 S. Ct 569,aff'g as mod104 F (2d) 655 (C. C. A 2),enf'g as mod.Matter of NationalLicorice CompanyandBakery and ConfectioneryWorkers InternationalUnion of America,LocalUnion 405,etc , 7 N LR B. 537,Matter of LawrenceburgRollerMills CompanyandFlourMill &GrainElevator Em-ployeesUnionNo. 21840, etc,23 N L.R. B 980323429-42-vol. 26-20 294DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By interfering with, restraining, and coercing its employees inthe exercise of the':rights guaranteed in Section 7 of the Act; therespondent has engaged'in.arid is engaging in unfair labor-practices,within the meaning of Section 8 (1) of the Act." 4:',The aforesaid unfairilabor practices, are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7).'ofthe Act.'5'.The respondent has not discriminated in regard to the hire, andtenure of employment of Clayton Pettipiece, within the meaning of'Section 89) of the Act.ORDER..Upon the basis of the foregoing findings of fact and conclusions oflaw, ,and pursuant to, Section 10 , (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent,Wilson & Co., Inc:, Faribault, Minnesota, and its officers,agents, successors, and assigns shall: ,1.,,Qease and desist from:(a)Discouragingmembership in, United Cannery, Agricultural,Packing & Alhed Workers of America, Local 216, or in any otherlabor organization of its employees, by refusing to reinstate any, ofits employees, by discharging any of its employees, or in any othermanner discriminating in regard to their hire and tenure of employ-ment or any, term of condition of employment;,(b) In any other mariner interfering with, restraining, or coercingits employees in,the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively' throughrepresentatives of their ,own choosing, or to engage in concerted ac-tivities for the purposes of collective bargaining, or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative `action, which the Board' findswill effectuate the policies of the Act:(a) `Offer to 'Christian Ande'r'son; Mrs. Wilfred Caron, Marie Chavie,Ruby Hagen,Lillian Jeno; Beatrice Kral, Martin Kral, Pearl Summers,and Edwin C. Weishaar immediate and full reinstatement to theirformer or substiinti' lly' equivalent positions, without prejudice totheir seniority aid other `rights and privileges;(b)Restore to Margaret Kolterman, Thelma Pemrick, and Ann St.Martin their seniority"and' other'rights and 'privileges;(c)Make whole Ellen Chappuis, Marie Chavie,, Ruby Hagen,Lillian' Jeno;Margaret. Kolterman, Beatrice Kral,MartinKral,Thelma Pemrick, ,Ann. St. Martin, Pearl Summers, and Edwin'C.Weishaar for any loss of 'pay which they 'may have suffered by reasonof : the 'respondent's discrimination against them by payment to eachof 'them of a sum of money equal to that which he, would -normallyhave earned as wages from July 8, 1938, 'to' the date of the offer of = '='-.'WILSON & CO .'^' INC:- -I'"`I295however, from the amount otherwise due to each of'the said employees,Lmonies, received -by, said employee dur'ing said period foe`work^per`-formed upon Federal, State, county, municipal, or other work-reliefprojects, and pay over the amount, so deducted, to the appropriate -fiscal agency ofthe Federal, State; county, municipal, or other gov;ernment or governments which supplied'the funds for said wo'rk-reliefprojects;(d)Make whole Christian Anderson for any loss of pay which hemay have suffered by reason of the respondent's discrimination againsthim by payment to him of a sum of money equal to that which hewould normally have earned as wages from July 8, 1938, to January 6,1939, and from the date of this Order to the date of the offer of rein-statement, less his net earnings during said period; deducting, how-ever, from the amount otherwise due to him, monies received by saidemployee during said periods for work performed upon Federal, State,county,municipal, or other work-relief projects, and pay over theamount, so deducted, to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for said work-relief projects;(e)Make whole Mrs. Wilfred Caron for any loss of pay which shemay have suffered by reason of the respondent's discrimination againsther by payment to her of a sum of money equal to that which she wouldnormally have earned as wages from the date in July 1938 of the re-spondent's discrimination against her to the date of the offer of rein-statement, less her net earnings during said period; deducting, how-ever, from the amount otherwise due to her, monies received by saidemployee during said period for work performed upon Federal, State,county, municipal, or other work-relief projects, and pay over theamount, so deducted, to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for said work-relief projects;(f)Post immediately in conspicuous places at its plant, and main-tain for a period of at least sixty (60) consecutive days, notices to itsemployees stating: (1) that the respondent will not engage in the con-duct from which it is ordered to cease and desist in paragraphs 1 (a) and(b); (2) that it will take the affirmative action set forth in paragraphs2 (a), (b), (c), (d), and (e) of this Order; and (3) that the respondent'semployees are free to become or remain members of United Cannery,Agricultural, Packing & Allied Workers of America, Local 216, and thatthe respondent will not discriminate against any employee because ofmembership or activity in that organization;(g)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the date of this Order what steps therespondent has taken to comply therewith. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDAND ITIS FURTHER ORDEREDthat the complaint be, and it herebyis,dismissedin so far asit alleges that the respondent discriminatedagainstClayton Pettipiece in regard to his hire and tenure of employ-ment.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.